PER CURIAM.
Appellant was tried and convicted of breaking and entering a store building with intent to commit grand larceny. Subsequently, he filed a motion for relief pursuant to Rule No. I, Florida Rules of Criminal Procedure, F.S.A. ch. 924 Appendix. The sole allegation of this motion was that he was inadequately represented by the Public Defender who refused to file a motion for new trial and an appeal.
Inasmuch as the record conclusively refutes the allegation, the trial judge correctly denied the motion without a hearing thereon.
Affirmed.